DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Inventorship
2.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Election/Restrictions
3.	Claims 1-14 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claim 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 15 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 23, 20021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Therefore, Claims 1-15 are pending.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the claims all appear to be too unclear to understand.  The claimed language is too convoluted and uses language structure which is difficult to understand.  It should be noted that the specification is similarly hard to understand.
Claim 1 recites the limitation of “a rod-shaped element” [line 5] renders the claim indefinite; since there is insufficient double recitation for this limitation in the claim.
Claim 14 recites the limitation of “a rod-shaped element” [line 5] renders the claim indefinite; since there is insufficient double recitation for this limitation in the claim.
Claim 15 recites the limitation of “a rod-shaped element” [line 6] renders the claim indefinite; since there is insufficient double recitation for this limitation in the claim.
The Applicants are required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 2015/0337786 A1).  
Regarding claim 1, notes Figures 1-5, Sun teaches an arrangement [Figure 2] comprising: a chamber [control chamber (112), part A, Figure 3] that is formed between a first receptacle [inner housing (102) of the upper part would be considered as a first receptacle] and a second receptacle [inner housing (102) of the middle part would be considered as a second receptacle] for a rod-shaped element [injector needle (110)], wherein the receptacles [inner housing (102)] open out to the chamber [chamber (12), Figure 1] on opposite end-face sides thereof [chamber (12) would have been considered to be constructed as claimed]; a rod-shaped element (110) that is arranged in the receptacles (102) through a respective section [section A/B] with radial play, in this regard with a receptacle radial play, the rod-shaped element (110) passing through the chamber (12) [Figures 1-5 show the needle (110) is arranged in the inner housing (102) with a receptacle radial play], an annular body [Figure 3 shows sleeve (144)] that is arranged in the chamber [Figure 3 shows a control chamber (112)] and through which the rod-shaped element [Figure 3 shows a plunder (118) that is a part of needle (110)] passes with radial play, in this regard an annular body radial play, wherein the annular body radial play is less than the receptacle radial play [para. 0046-0050], wherein the arrangement [Figure 2] has a first media side [recess (141) is considered as a first media side] and a second media side [port (134) is considered as a second media side] that are connected to the chamber (12 or 112) via the first receptacle (102) and second receptacle (102), respectively, and wherein the para. 0046-0050].
Regarding claim 2, as discussed in claim 1, the annular body (144) [Figure 2] would be constructed in particular supported thereon in a floating manner by the acting of spring 145.
Regarding claim 3, as discussed in claims 1 and 2; notes para. 0046-0050 which would describe the constructed configurations as claimed.
Regarding claim 4, as discussed in claim 1, notes Figure 2 which describes a line path [port (134)] that is guide to the chamber (112) and the port (134) would be considered as a third media side of the arrangement.
Regarding claim 5, as discussed in claim 1, notes para. 0046-0050 which especially describe at least one of the annular body and the further annular body has a contact surface at one end face and has a pressure shoulder surface having a larger surface than the contact surface, at a second end face [further see Figures 2-4].
Regarding claim 6, as discussed in claim 1, Figure 2 further comprising a spring (145); or a spring-elastic element [(24), Figure 1] arrange in the chamber (50).
Regarding claim 7, note Figures 2-4 which further illustrate the chamber defines a through opening for the rod-shape element configured to permit receptacle radial play, through a longitudinally central section.
Regarding claim 8, notes Figure 2, the annular body (144) would have been considered to be arranged with a sealing member.
Regarding claims 9-13, see above discussions; Figures 1-4 and para. 0046-0050.
Regarding claim 14, as discussed in claim 1, Sun disclosed the arrangement [Figure 2] which is a fuel injector configured to deliver fuel into the internal combustion engine [para. 0003].
Regarding claim 15, see discussion in claim 1-8.


Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.	


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please consider the PTO-892.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.H.H./
February 1, 2022





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        February 7, 2022
/Johnny H. Hoang/
Examiner, Art Unit 3747